DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the light source" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Note that a “light source unit” has been claimed in line 4, but not just a “light source”.  Appropriate action is required.
Claims 2-8 and 10-18 are rejected merely due to their dependency on claim 1.
Claim 19 recites the limitation "the light source" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Note that a “light source unit” has been claimed in line 8, but not just a “light source”.  Appropriate action is required.
Claim 20 is rejected merely due to its dependency on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Japanese Document No. JP 3154670) as provided in the Information Disclosure Statement.
	Chen discloses a fluid treatment apparatus comprising:
	A photocatalyst filter (4) having a first surface and a second surface opposing the first surface (Figure 4);
	A light source (3) unit spaced apart from the photocatalyst filter (4) to provide light to the first surface of the photocatalyst filter (Figure 4);
	A housing (1) including an inlet (11), an outlet (12), and a flow path formed between the inlet and the outlet and between the photocatalyst filter (4) and the light source (3), the housing (1) accommodating the photocatalyst filter (3) and the light source unit (3) as shown in Figure 4;
	A guide member (2), which is the blower, disposed at one side of the housing and including at least one slat (shown as the individual guides of guide member 2 in Figure 4) to guide a movement direction of a fluid;
	Wherein the slat is inclined that is shown by the curvature of the individual guide at least in a direction closer to the first surface of the photocatalyst filter (4) along an advancing direction of the flow path when an air flow rate of the fluid has a first value, 
More specifically, at the initial startup of the blower (2), the individual slat of blower closest to photocatalyst filter (4) has a first very small flow rate; as the blower gains speed that same individual slat that was previously closest to blower will be rotated to the opposite side of the blower, which is in a direction opposite the photocatalyst filter, and which also creates a second flow rate of the fluid that is greater than the first flow rate.  As such, the reference of Chen meets the limitations of a slat that is inclined (by curvature shown in Figure 4) that is closer to the photocatalyst filter during a first initial smaller flow rate; and said slat is further away in a direction opposite the photocatalyst filter at a second greater flow rate.  Therefore, Chen anticipates claim 1.

Regarding claims 2 & 3, dependent upon the slat (shown as the individual guides of guide member 2 in Figure 4) utilized in Chen to anticipate said claim, the reference further discloses that the slat is inclined in the direction away from the first surface, or closer to the first surface along the advancing direction of the flow path when viewed in the cross-section (Figure 4).

Concerning claim 4, Chen also discloses that the slat (shown as the individual guides of guide member 2 in Figure 4) is provided in a plural number, and at least one 

With respect to claims 5 & 6, once again dependent upon the slat (shown as the individual guides of guide member 2 in Figure 4) and the first surface utilized in Chen to anticipate said claim, then the reference further discloses that the slat is concavely or convexly curved with respect tot the first surface when viewed in the cross-section (Figure 4).

Regarding claims 7 and 8, Chen continues to disclose an angle adjusting member, which is the rotational middle portion of the blower that causes the blade slats to rotate, to adjust an angle of the slat (shown as the individual guides of guide member 2 in Figure 4) with respect to the first surface; wherein the angle is adjusted by the angle adjusting member depending on the air flow rate of the fluid introduced through the inlet (11) as set forth in paragraph 6 (Figure 4).

Concerning claims 10 and 11, dependent upon the slat (shown as the individual guides of guide member 2 in Figure 4), Chen further discloses that the slat extends in one direction, a lengthwise direction of the slat is perpendicular to a direction of the flow path and parallel to the first surface (the first surface being defined as the left width portion of the photocatalyst filter 4), and a widthwise direction of the slat is parallel to the direction of the flow path (Figure 4).



Regarding claim 13, when flipped over, Chen continues to disclose that the housing (1) comprises:
A ceiling portion on which the photocatalyst filter (4) is mounted;
A bottom portion on which the light source unit (3) is mounted; and
A sidewall portion connecting the ceiling portion and the bottom portion as shown in Figures 4 & 5.

Concerning claim 15, the reference further discloses that the light source unit comprises a light source that emits UV light (paragraph 4).

With respect to claim 17, Chen discloses that the apparatus is configured to be mounted on an air conditioner of an automobile, a refrigerator, or an air cleaner (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Japanese Document No. JP 3154670) in view of York, Jr. (U.S. Patent No. 3,853,519).
Chen is relied upon as set forth above.  Chen does not appear to disclose that the sidewall portion of the housing includes an insertion groove into which the filter is slide-coupled.  York discloses a fluid treatment apparatus with a housing having sidewalls, and a filter located therein (abstract; Figures 1 & 2).  The reference continues to disclose that the sidewalls of the housing includes an insertion groove into which the filter is slide-coupled in order to secure the filters within said housing (column 4, lines 1-15).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the sidewalls of Chen with an insertion groove into which the filter is slide-coupled in order to secure the filters within said housing as exemplified by York.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Japanese Document No. JP 3154670) in view of Kim et al. (U.S. Publication No. 2016/0325606).
Chen is relied upon as set forth above.  Chen does not appear to disclose that the UV light is UV-C light.  Kim discloses an apparatus for the treatment of fluids, wherein the apparatus is provided with a housing having a light source and photocatalyst filter located therein as shown in Figure 3 (paragraphs 36-41).  The reference continues to disclose that the light source is a UV-C light source in order to .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (Japanese Document No. JP 3154670).
Chen is relied upon as set forth above.  Although it would appear that the guide member (2) is provided integrally with the housing (1) without being separated from the housing (1), Chen does not specifically disclose this limitation.  Nonetheless, The Manual of Patent Examining Procedures discloses that, “In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").  As such, the limitation of the guide member being integral with the housing without being separated from the housing is not a patentable distinction over Chen.  Therefore, claim 18 is unpatentable over Chen.
	
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Japanese Document No. JP 3154670) in view of Kim et al. (U.S. Publication No. 2016/0325606).
	Chen discloses a fluid treatment apparatus comprising:
	A photocatalyst filter (4) having a first surface and a second surface opposing the first surface (Figure 4);
	A light source (3) unit spaced apart from the photocatalyst filter (4) to provide light to the first surface of the photocatalyst filter (Figure 4);
	A housing (1) including an inlet (11), an outlet (12), and a flow path formed between the inlet and the outlet and between the photocatalyst filter (4) and the light source (3), the housing (1) accommodating the photocatalyst filter (3) and the light source unit (3) as shown in Figure 4;
	A guide member (2), which is the blower, disposed at one side of the housing and including at least one slat (shown as the individual guides of guide member 2 in Figure 4) to guide a movement direction of a fluid;
	Wherein the slat is inclined that is shown by the curvature of the individual guide at least in a direction closer to the first surface of the photocatalyst filter (4) along an advancing direction of the flow path when an air flow rate of the fluid has a first value, and in a direction away from the first surface of the photocatalyst filter (4) along the advancing direction of the flow path when the air flow rate of the fluid is greater than the first value (paragraphs 3-6).  
More specifically, at the initial startup of the blower (2), the individual slat of blower closest to photocatalyst filter (4) has a first very small flow rate; as the blower 
Chen does not appear to disclose that the fluid treatment apparatus is provided in an air conditioner however.  Kim discloses a fluid treatment apparatus for sterilizing and purifying fluids, wherein the apparatus includes a housing (100) with a light source (121) and a photocatalyst filter (130) located therein (paragraphs 37-41).  The reference continues to disclose that the fluid treatment apparatus (100) is provided in an air conditioner with an air conditioning case (300) having a heat exchanger (paragraph 8; Figure 1 numeral 410) as shown in Figure 11.  Kim discloses that the fluid treatment apparatus is provided in the air conditioner in order to purify the air in an internal vehicle, and deodorize the heat exchange evaporator (paragraphs 3-6).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the fluid treatment apparatus of Chen in an air conditioning case having a heat exchanger disposed therein in order to purify the air in an internal vehicle, and deodorize the heat exchange evaporator as exemplified by Kim.
Thus, claim 19 is unpatentable over Chen in view of Kim.

Concerning claim 20, Chen continues to disclose an angle adjusting member, which is the rotational middle portion of the blower that causes the blade slats to rotate, to adjust an angle of the slat (shown as the individual guides of guide member 2 in Figure 4) with respect to the first surface; wherein the angle is adjusted by the angle adjusting member depending on the air flow rate of the fluid introduced through the inlet (11) as set forth in paragraph 6 (Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Law (U.S. Publication No. 2016/0271550) discloses a fluid treatment apparatus comprising a lighting source (29) and a photocatalyst filter (27) treat said fluid (Figure 5; paragraphs 57 and 58).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.